DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Comments
The Amendment in Response to Ex Parte Quayle Action filed on March 29, 2022 has been entered and made of record.

Allowable Subject Matter
Claims 8-22 are allowed.
The following is an examiner’s statement of reasons for allowance: the closest prior art made of record fails to disclose, teach, and/or suggest the evaluation of an impact of injury to brain networks or regions by at least receiving magnetic resonance imaging (MRI) data of a brain of an individual, including a first volumetric dataset recorded using first imaging parameters and a second volumetric dataset recorded using second imaging parameters, combining, on a voxel-by-voxel basis, first MRI data based on the first volumetric dataset and second MRI data based on the second volumetric dataset to produce a volumetric injury map, performing a structural-functional analysis of one or more brain networks or regions by refining the volumetric injury map using a volumetric eloquence map that specifies eloquent brain tissue within the one or more brain networks or regions to determine an impact of injury within the one or more brain networks, and displaying a visualization of the determined impact of injury within the one or more brain networks or regions.  And more in particular, where the normalization comprises one or more of internal, regional internal, and swapped regional internal normalizations, or where the volumetric injury map and the volumetric eloquence map are combined to produce an injury mask, as claimed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Specification
With respect to the Specification, Applicant has amended Paragraph [0067] in order to correct for minor informalities.  Therefore, the objection has been withdrawn.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSE M TORRES whose telephone number is (571)270-1356. The examiner can normally be reached Monday thru Friday; 9:00 AM to 5:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nay Maung can be reached on 571-272-7882. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JOSE M TORRES/Examiner, Art Unit 2664                                                                                                                                                                                                        
/NAY A MAUNG/Supervisory Patent Examiner, Art Unit 2664                                                                                                                                                                                                        


4/6/2022